Case 1:14-cv-09372-GBD-SLC Document 176 Filed 10/22/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BLACKROCK ALLOCATION TARGET
SHARES: SERIES S PORTFOLIO, et al.,

Plaintiffs,
st: Case No. 14-CV-9372 (GBD)

THE BANK OF NEW YORK MELLON,

Defendant.

 

 

STIPULATION OF DISMISSAL

 

The parties hereto certify that the Notice Program (as defined in the Order Approving (I)
Dismissal of Plaintiffs’ Claims with Prejudice and (II) Notice of Dismissal to Current Holders (Dkt
No. 175)) has been implemented and no person or entity submitted an objection or response to the
Notice.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between
the undersigned counsel for the parties, that the above captioned action (the “Action”) be hereby
dismissed, with prejudice, as to all parties pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure. No party shall seek from any other party recovery of its costs or attorneys’ fees.
Case 1:14-cv-09372-GBD-SLC Document 176 Filed 10/22/19 Page 2 of 2

Pursuant to the Order Approving (I) Dismissal of Plaintiffs’ Claims with Prejudice and (II)

Notice of Dismissal to Current Holders (Dkt No. 175), the Action is hereby dismissed with

 

prejudice.

Dated: October 22, 2019 Respectfully submitted,
BERNSTEIN LITOWITZ BERGER MAYER BROWN LLP

AY LLP
j 71) / AV LE

Tate &. DeLANGE MATTHEW. INGBER
Timothy A. DeLange (admitted pro hac vice) Matthew D. Ingber
12481 High Bluff Drive, Suite 300 Christopher J. Houp
San Diego, CA 92130 1221 Avenue of the Americas
Tel: (858) 793-0070 New York, NY 10020
timothyd@blbglaw.com Tel: (212) 506-2500
Attorneys for Plaintiffs Attorneys for Defendant

The Bank of New York Mellon
